DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hulbert et al. (US Pub. 20210019278 A1) and further in view of Kopchick (US Pub. 20040128389).

Regarding claim 1, Hulbert discloses a companion electronic device, comprising: a communication interface; one or more processors operable with the communication interface (para. 30- the USB autorun peripheral device is configured to send to a computing device a sequence of data complying with a standard protocol; para. 154- A module suitable for use in a USB autorun device could be produced using a USB microprocessor IC USB contacts, such as is shown in FIG. 1); and a fingerprint sensor operable with the one or more processors (para. 157- For some applications, the USB autorun device is used to access a private or secure website or may pass user login information to a server. In such cases, an additional level of security could be added by integrating a fingerprint scanner into the device, as shown for example in FIG. 3); the one or more processors: actuated by power received from the communication interface upon the communication interface establishing electronic communication with another electronic device (para. 424- Upon user 101 connecting web-mail access apparatus 102 to the USB port of PC 103, the apparatus powers up and begins an initialisation process); and delivering signals to the communication interface, the signals enabling one or more functions of the another electronic device upon confirming fingerprint data received by the fingerprint sensor after the one or more processors are actuated belongs to an authorized user of the companion electronic device. (para. 158- The scanner would be used to read the user's fingerprint. If the correct fingerprint (e.g. matching data stored on the terminal (or even the device itself) is recognised the device would autorun, opening the URL on the computer. Thus, the website or login could only be accessed with the device in combination with the user's unique fingerprint)
Hulbert is silent as to the memory being encrypted.  However, Kopchick in analogous art teaches using encrypted memory to store preferred settings (see para. 31, 34) and therefore, one skilled in the art would have found it obvious this teach of Kopchick with the disclosure of Hulbert as a way of protecting the privacy of the settings stored in memory in case they are hacked/stolen.  

Regarding claim 2, Hulbert discloses in the companion electronic device of claim 1, storing one or more user preferred settings for the one or more functions of the another electronic device. (para. 90- The `link-if` is a small USB device that automatically runs a task or content on a computer when plugged in. In its simplest form, it links a physical object directly to web content by automatically opening a URL such as a website address. ;para. 306- This speeds up access to the site and acts like an internet cookie, so user information and their preferences can be pre filled in on the site page  (i.e. preferred settings) )

Regarding claim 3, Hulbert discloses in the companion electronic device of claim 2, the one or more processors automatically delivering the one or more user preferred settings to the communication interface upon the one or more processors confirming the fingerprint data received by the fingerprint sensor belongs to the authorized user of the companion electronic device. (para. 158- The scanner would be used to read the user's fingerprint. If the correct fingerprint (e.g. matching data stored on the terminal (or even the device itself) is recognised the device would autorun, opening the URL on the computer. Thus, the website or login could only be accessed with the device in combination with the user's unique fingerprint)

Regarding claim 4, Hulbert discloses in the companion electronic device of claim 3, the one or more user preferred settings comprising one or more of a ringtone preference, a font size preference, an audio setting preference, a call handling preference, a data preference, a screen brightness preference, or an application suite preference. (para. 306- This speeds up access to the site and acts like an internet cookie, so user information and their preferences can be pre filled in on the site page. The site might allow customers to speak directly to the taxi company by opening an audio call through the internet. This makes the card feel like a quick way to make a free telephone call (i.e. data preference, call handling; application preference))

Regarding claim 5, Hulbert discloses in the companion electronic device of claim 3, the one or more processors delivering actuation signals to the communication interface, the actuation signals actuating at least one function of the one or more functions of the another electronic device after delivering the one or more user preferred settings to the communication interface. (para. 12- This device automatically provides input data equivalent to that typed into a computer keyboard when the device is plugged into the USB port of a computer. An example is a webkey which is a USB key that stores a website address. When the webkey is connected to the computer's USB port, it automatically opens a pre-programmed web page by automatically performing a sequence of keystrokes)

Regarding claim 6, Hulbert does not specifically teach the one or more processors causing deletion of the one or more user preferred settings upon detecting an ejection event discontinuing the electronic communication with the another electronic device.  However, Kopchick in analogous art discloses one or more processors causing deletion of the one or more user preferred settings upon detecting an ejection event discontinuing the electronic communication with the another electronic device. (para. 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place replacing; note- replacing new settings to original settings would require deletion of the new setting).  It would have been obvious to a person of ordinary skill in the art to use this teaching of Kopchick with the disclosure of Hulbert as a way insuring a new user of the electronic device will not see the preferred settings.

Regarding claim 7, Hulbert discloses in the companion electronic device of claim 2, the encrypted memory further storing one or more authorization credentials allowing the another electronic device to access one or more services, the one or more processors automatically delivering the one or more authorization credentials to the communication interface upon the one or more processors confirming the fingerprint data received by the fingerprint sensor belongs to the authorized user of the companion electronic device. (para. 38- The data automatically sent from the device to the terminal causes a URL to be sent by that terminal to open a specific website address. A unique user ID and password (or passcode) can be appended to the URL and passed as parameters to a web server, so that the user can be identified; para. 158- The scanner would be used to read the user's fingerprint. If the correct fingerprint (e.g. matching data stored on the terminal (or even the device itself) is recognised the device would autorun, opening the URL on the computer. Thus, the website or login could only be accessed with the device in combination with the user's unique fingerprint)

Regarding claim 8, Hulbert discloses in the companion electronic device of claim 7, the one or more authorization credentials automatically causing a login event connecting the another electronic device to one or more cloud-based services across a network. (para. 32- is processable at the computing device to automate direct access, over the internet, to the web server. ;para. 38- The data automatically sent from the device to the terminal causes a URL to be sent by that terminal to open a specific website address. A unique user ID and password (or passcode) can be appended to the URL and passed as parameters to a web server, so that the user can be identified; (para. 12- This device automatically provides input data equivalent to that typed into a computer keyboard when the device is plugged into the USB port of a computer. An example is a webkey which is a USB key that stores a website address. When the webkey is connected to the computer's USB port, it automatically opens a pre-programmed web page by automatically performing a sequence of keystrokes)

Regarding claim 9, Hulbert discloses in the companion electronic device of claim 7, the one or more authorization credentials comprising one or more of virtual private network credentials or subscriber identification module credentials. (para. 38- The data automatically sent from the device to the terminal causes a URL to be sent by that terminal to open a specific website address. A unique user ID and password (or passcode) can be appended to the URL and passed as parameters to a web server, so that the user can be identified  Note- a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.)

Regarding claim 10, Hulbert discloses in the companion electronic device of claim 2, the encrypted memory further storing one or more user files, the one or more processors automatically delivering the one or more user files to the communication interface upon the one or more processors confirming the fingerprint data received by the fingerprint sensor belongs to the authorized user of the companion electronic device. (para. 485- FIG. 45 shows a USB storage apparatus which, when connected to a computer, automatically opens a file stored within memory held on the apparatus itself. The file may be an application or any other type of file recognised by the operating system. (This device is an extension of the invention in that it includes mass storage).)

Regarding claim 11, Hulbert does not specifically teach in the companion electronic device of claim 2, the one or more processors detecting, from other signals received from the communication interface, alterations of the one or more user preferred settings, and updating the encrypted memory with the alterations of the one or more user preferred settings. However, Kopchik in analogous art discloses in the companion electronic device of claim 2, the one or more processors detecting, from other signals received from the communication interface, alterations of the one or more user preferred settings, and updating the encrypted memory with the alterations of the one or more user preferred settings (see- Fig. 3 esp elements 34-46- change settings are saved as new settings using encryption).  It would have been obvious to use this teaching of Kopchick with the disclosure of Hulbert as a way of securely (because of encryption) changing a user’s preferred settings (eg. Url, webaddress) to protect the privacy of the settings stored in memory in case they are hacked/stolen

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopchick et al. (US Pub. 20210019278 A1) and further in view of Hulbert  (US Pub. 20040128389).

Regarding claim 12, Kopchik discloses a method, comprising:; receiving, at an authentication device operable with the one or more processors, authentication data (Fig. 2, para. 27- Once a smart card is detected 14 by the reader, the software attempts to retrieve 22 the unique ID and checksum of the data contained on the card. If the owner of the smart card decided to encrypt the data contained on the card, he or she would be prompted 18 and required to enter the proper personal identification number (PIN) to proceed with the transfer of information from the card.  Note- PIN entry device equivalent authentication device); confirming, by the one or more processors, the authentication data is received from an authorized user of the device (Fig. 3, element 20); and automatically delivering, by the one or more processors from an encrypted memory after confirming the authentication data is received from the authorized user of the device, one or more user preferences to the connector (Fig. 6, para. 30- If the data from the smart card is encrypted 30, then the PIN entered by the user is used to decrypt this data.), the one or more user preferences enabling one or more functions of another electronic device only while the power actuating the one or more processors is received from the connector. (para. 6, 20)
	Kopchik does not specifically teach receiving, at a connector of a companion electronic device, power actuating one or more processors of the device.  However, Hulbert teaches in analogous art receiving, at a connector of a companion electronic device, power actuating one or more processors of the device (see para. 424).  It would have been obvious to one skilled in the art to use this teaching of Hulbert in the disclosure of Kopchik as a known way to power a connected memory/smart card containing user settings thereby enabling electronic transfer of the settings from the memory/smart card.  

Regarding claim 13, Kopchik discloses in the method of claim 12, the one or more processors causing the one or more functions of the another electronic device to be disabled upon detecting an ejection event causing cessation of delivery of the power actuating the one or more processors to the connector. (para. 6, 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.)

Regarding claim 14, Kopchik discloses in the method of claim 13, the one or more processors detecting the ejection event when a touch sensor operable with the one or more processors detects an object touching the companion electronic device. (para. 6- In one embodiment of the invention, a contact smart is card is employed. The contact smart card only requires users to insert their card into the reader when they arrive and remove it when they depart, 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings)  

Regarding claim 15, Kopchik discloses in the method of claim 13, further comprising the one or more processors receiving one or more changes to the user preferences from the connector and updating the encrypted memory with the one or more changes. (see- Fig. 3 esp elements 34-46- change settings are saved as new settings using encryption)

Regarding claim 16, Kopchik discloses in the method of claim 13, further comprising the one or more processors delivering signals to the connector causing a predefined application suite to be loaded on the another electronic device. (Fig. 6; para. 21- As further shown in FIG. 6, email applications and address books can be configured to contain another users personal contact information such as email addresses, phone numbers and online chat buddy lists. An Internet browser such as Netscape can be configured start with a particular webpage and contain a list of shortcuts to frequently visited websites. A user's desktop can be setup to display a certain wallpaper and color scheme. The screen resolution along with type style of icons to use can also be configured. The file system view can be arranged to display compressed files with different colors or to list the time and date details for each file along with the filename. There are many other settings that can be configured such as the language to use, the default font style for word processing, and the speaker volume just to name a few.)

Regarding claim 17, Kopchik discloses in the method of claim 13, further comprising delivering signals to the connector causing actuation of one or more predefined applications on the another electronic device, with the actuation occurring as a function of an operating context of the another electronic device. (Fig. 6; para. 21- As further shown in FIG. 6, email applications and address books can be configured to contain another users personal contact information such as email addresses, phone numbers and online chat buddy lists. An Internet browser such as Netscape can be configured start with a particular webpage and contain a list of shortcuts to frequently visited websites. A user's desktop can be setup to display a certain wallpaper and color scheme. The screen resolution along with type style of icons to use can also be configured. The file system view can be arranged to display compressed files with different colors or to list the time and date details for each file along with the filename. There are many other settings that can be configured such as the language to use, the default font style for word processing, and the speaker volume just to name a few.)

Regarding claim 18, the rejections of claim 1 and claim 12 are incorporated herein. Kopchik discloses a system, comprising: an electronic device; and an companion electronic device, electrically connectable to the electronic device (Fig. 2, para. 6- a contact smart is card is employed. The contact smart card only requires users to insert their card into the reader when they arrive and remove it when they depart. A contactless smart card permits users to keep the card in their wallet or in close proximity to the reader. When the user is within the predetermined range of the reader, the settings will automatically be established on the corresponding computer, and when the user leaves the range, the settings will automatically revert back to predetermined settings.), the companion electronic device comprising:; an encrypted memory storing a plurality of user preferred settings for the electronic device (Fig. 6, para. 30- If the data from the smart card is encrypted 30, then the PIN entered by the user is used to decrypt this data.); and one or more processors operable with the sensor and the encrypted memory; the one or more processors configuring the electronic device with the plurality of user preferred settings when the companion electronic device is coupled to the electronic device and data received by the sensor is identified as belonging to an authorized user of the companion electronic device. (para. 27- The predetermined range in which the reader scans will come with a default setting that is applicable to most environments, but users will be able to adjust this setting if desired. Once a smart card is detected 14 by the reader, the software attempts to retrieve 22 the unique ID and checksum of the data contained on the card. If the owner of the smart card decided to encrypt the data contained on the card, he or she would be prompted 18 and required to enter the proper personal identification number (PIN) to proceed with the transfer of information from the card.  Note- PIN entry device equivalent to a sensor)
	Kopchik does not specifically teach a fingerprint sensor where a fingerprint is used to identify an authorized user of the companion device for the configuring of an electronic device.  However, Hulbert discloses in analogous art a fingerprint sensor where a fingerprint is used to identify an authorized user of the companion device for the configuring of an electronic device (see para. 157-158).  One skilled in the art would have found it obvious to utilize this disclosure of Hulbert with the teaching of Kopchik as a well known way of authenticating a user of before transferring new settings to add additional level of security to the electronic device.  

Regarding claim 19, Kopchik discloses in the system of claim 18, the one or more processors expunging the plurality of user preferred settings from the electronic device upon detecting an initiation of an ejection event decoupling the companion electronic device from the electronic device. (para. 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.)

Regarding claim 20, Kopchik discloses in the system of claim 19, the electronic device comprising one or more generic functions operable without the plurality of user preferred settings, the one or more processors causing only the one or more generic functions to be operable when the one or more processors fail to identify the fingerprint data as belonging to the authorized user of the companion electronic device. (para. 35- After the reader determines that a smart card is no longer present 50, the system checks for the existence of original settings 52. If these settings are found, the software changes the system back to these original settings 54. At this point, if anyone is watching the computer, they will see the user interface elements affected by the smart card settings revert back to their original state. The icon in the system tray will notify the user that this transformation is taking place. When the transformation to the original settings is complete, the system tray icon will appear in the polling state 12, indicating that the system is again ready to accept smart card settings.; generic functions= original settings).  Hulbert discloses in analogous art a fingerprint sensor where a fingerprint is used to identify an authorized user of the companion device for the configuring of an electronic device (see para. 157-158).  One skilled in the art would have found it obvious to utilize this disclosure of Hulbert with the teaching of Kopchik as a well known way of authenticating a user of before transferring new settings to add additional level of security to the electronic device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433